ACCEPTED
                                                                         01-13-00851-CR
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                   2/17/2015 11:39:22 PM
                                                                     CHRISTOPHER PRINE
                                                                                  CLERK




                       NO. 01-13-00851-CR
                                                    FILED IN
                                             1st COURT OF APPEALS
                 IN THE COURT OF APPEALS         HOUSTON, TEXAS
                         FOR THE             2/17/2015 11:39:22 PM
             FIRST JUDICIAL DISTRICT OF TEXASCHRISTOPHER
                                                      Clerk
                                                             A. PRINE

                       HOUSTON, TEXAS

ERIK SANTANA GUANCHE           §         APPELLANT
                               §
V.                             §
                               §
STATE OF TEXAS                 §         APPELLEE



         APPEAL FROM COUNTY COURT AT LAW NO. 7
                    HOUSTON, TEXAS
                 TRIAL COURT NO. 1869024

________________________________________________________________


     APPELLANT’S MOTION FOR RECONSIDERATION EN BANC

                                         Rick Soliz
                                         Attorney at Law
                                         Texas Bar Number 00785013
                                         P.O. Box 4051
                                         Houston, Texas 77210
                                         713-228-1900
                                         Counsel Pro Bono



                ORAL ARGUMENT REQUESTED




                               1
                              NO. 01-13-00851-CR

                     IN THE COURT OF APPEALS
                             FOR THE
                 FIRST JUDICIAL DISTRICT OF TEXAS
                          HOUSTON, TEXAS

ERIK SANTANA GUANCHE                   §          APPELLANT
                                       §
V.                                     §
                                       §
STATE OF TEXAS                         §          APPELLEE



           APPEAL FROM COUNTY COURT AT LAW NO. 7
                      HOUSTON, TEXAS
                   TRIAL COURT NO. 1869024



       APPELLANT'S MOTION FOR RECONSIDERATION EN BANC

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes, Erik Santana Guanche , Appellant in the above entitled and

numbered cause, by and through his pro bono attorney of record, Rick Soliz, and

submits this First Motion for Reconsideration En Banc. For good cause,

Appellant shows as follows.




                                      2
       ISSUES PRESENTED FOR RECONSIDERATION EN BANC



      Appellant submits this response to the opinion issued by the court on

December 16, 2014, the ruling issued by the court on January 15, 2015 denying

appellant’s motion for rehearing, and requests that the court reconsider en banc

the following issues:



Issue 1: The Court of Appeals erred in not finding that the County Court

Judge’s conduct was blatantly illegal pursuant to Texas Criminal law.



Issue 2: The Court of Appeals erred in finding that the Judge’s impartiality

might not reasonably be questioned.



                        ARGUMENT AND AUTHORITIES



                                     ISSUE 1

      Sufficient law has been stated in Appellant’s brief to respectfully explain

Texas law as it relates to this issue over the last decade and a half in the Court



                                         3
below. A Class A misdemeanor has occurred in every instance and on every

occasion that an unlicensed interpreter has been utilized before the bench on

items of substance. Such occurrences number in the thousands and occur in

open court daily as evidenced by documentation, including the name and

signature of those interpreting, filed in these cases. The applicable Government

Code section, supported by two earlier referenced attorney general opinions,

among other things, supports Appellant’s position. Appellant’s motion to recuse

did not lack any procedural requirements regarding this issue either. Per

Appellant’s brief, the Texas Law of Parties directly implicates the presiding

judge of the court below as if she acted herself by criminally, illegally

interpreting. Additionally, Appellant’s brief provides other specific laws

violated stemming from this criminally illegal conduct.

      Moreover, under the extreme, rampant lawlessness in the court below,

there is no scenario that will allow Appellant to proceed defending a prosecution

without a violation of his due process rights. The illegal conduct is so

commonplace that the Judge was taken aback and visibly and loudly upset that

the undersigned Counsel had the audacity to refuse to illegally interpret, without

a license, for a client in open court. Appellant complained in the Court below

and was ignored. Allowing, and in fact promoting, the illegal interpreting in



                                         4
open court proceedings, speaks volumes for what the Judge below thinks of

minorities, and Spanish dominant defendants generally. They are considered

second class citizens not worthy of due process. Appellant fits both categories.

It is of no consequence that a different County Judge was available and in fact

administered the plea below since the same issues are prevalent in that court as

well and all other Harris County Criminal Courts at Law. Also, it is common

practice for any “visiting” judge to accommodate only procedures, rules and

punishments of the presiding judge of the particular court visited. In this case,

the temporary judge came in from down the hall or down the elevator for a few

minutes to substitute in for the vacationing presiding judge of Court 7.

      Additionally, the daily law violations are witnessed, and in fact

welcomed, by the assistant district attorneys and court police and most other

staff members, since it helps “clear the docket” with the resulting pleas of guilty

without the bother of due process. So in essence, we have unprosecuted

criminal law violations occurring en mass in front of the Judge of Court 7, the

district Attorney, and the court’s police. And again, once this ongoing scenario

is apparent in the court, there is absolute disregard for Appellant’s civil rights,

due process and justice generally. Appellant cannot have a fair trial in this court,

nor be fairly monitored pretrial by the court nor can the court monitor defendant



                                          5
post trial (probation) nor fairly rule on any post plea items during the remainder

of the court’s jurisdiction post plea. Defendant was hindered and stifled from

complaining or filing motions post plea since to do so would be useless except

for procedural purposes such as extending time periods for appeal.



                                     ISSUE 2



      Presumable to a high extent, minorities and Hispanic citizens believe the

Judge’s partiality is crystal clear under the circumstances. Further, no

reasonable person observing or knowing the court’s massive illegal activity

would reasonably refuse to recognize the judge’s partiality to an entire class,

language, entire national origin, or an entire people. The judge’s impartiality

could not be questionable to a higher degree. Appellant is in this class, national

origin, and people and is Spanish dominant. Appellant believes any reasonable

person would reasonably question this judge’s impartiality.



                                    PRAYER

      Wherefore, premises considered, Appellant prays that this motion for

reconsideration en banc be unconditionally granted, that this Court grant the



                                         6
relief sought or set the matter for oral argument and after argument, reverse the

judgment of the courts below and remand the case for trial on the merits.



                        CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the attached and foregoing

document will be served on the Harris County District Attorney's Office.


                     CERTIFICATE OF COMPLIANCE

      The undersigned does hereby certify the word count in the body of this

brief to be well under the maximum limit and about 1019 words.




                                              Respectfully submitted,
                                              /s/ Rick Soliz,
                                              Rick Soliz
                                              T.B.N. 00785013
                                              P.O. Box 4051
                                              Houston, Texas 77210
                                              713-228-1900
                                              Pro Bono Attorney for Appellant




                                        7